DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
As per preliminary amendment filed on 8/24/2021 claims 12-14 has been canceled and new claims 15-34 have been entered.
Claims 15-34 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo et al US 20190340059 A1 in view of Rajagopalan et al USPN 10,261,891.
Regarding claims 15, 24 and 31
Bagarolo et al teaches 
receiving an instruction to instantiate the service [0021] one challenge in issue identification and mitigation in a microservice architecture is determining and managing the interdependencies of individual microservices comprising a given application. Microservices comprising an application may interact with each other, to pass data, instructions, etc., during execution. Issues in microservice-based software applications that lead to failures can be difficult to remediate because a software application, deployed as microservices, is comprised of multiple microservices, some depending on others. Because the whole software application is a sum of its parts, and the parts can be interdependent, locating the microservice that introduced the issue, and identifying the additional microservices affected by the issue, can prove challenging. Thus, to mitigate an issue in an application in a microservice architecture, in embodiments of the present invention, program code isolates a fault in an information service that includes multiple microservices);
retrieving an application graph from a datastore, the application graph comprising a set of microservice nodes each referencing a respective one microservice that performs a function upon which the service depends [0033] in the continuous delivery architecture 200, a deployment engine 205 includes program code that readies each microservice of an application for deployment by downloading the source code, from a source repository 215, generating a build of the microservice from the source code, and validating the build (i.e., version). The deployment engine 205 deploys a particular version of each microservice in a shared computing environment. In FIG. 2, a cloud computing system 220 is the shared computing environment into which the deployment engine 205 deploys each microservice. Just as pictured in FIG. 1, in FIG. 2, a first microservice 110, a second microservice 120, a third microservice 130, a fourth microservice 140, and a fifth microservice 150, comprise the deployed application 225. When the deployment engine 205 deploys a microservice, it provides the deployment driver 210 with data identifying a version for each deployed microservice. The program code comprising the deployment engine 205 obtains the version data and stores this data in a database 230, as configuration data. Upon deployment, a microservice 110 120 130 140 150 and therefore, the deployed application 225, is accessible to clients utilizing services offered by the cloud computing system 220. The deployment engine 205 may store configuration data for each microservice version deployed in the database 230 before, after, and/or during deployment of the microservice version);
defining a resource graph by defining a set of resource nodes, the set of resource nodes comprising [0055] Referring now to FIG. 6, a schematic of an example of a computing node, which can be a cloud computing node 10. Cloud computing node 10 is only one example of a suitable cloud computing node and is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the invention described herein. Regardless, cloud computing node 10 is capable of being implemented and/or performing any of the functionality set forth hereinabove. In an embodiment of the present invention, cloud computing system 220 (FIG. 2), deployment engine 205 (FIG. 2), and deployment driver 210 (FIG. 2) can each be understood as one or more cloud computing nodes 10, and if not cloud computing nodes 10, then one or more general computing node that includes aspects of the cloud computing node 10);
a first resource node comprising at least two microservice nodes and at least one respective microservice edge that references each of the at least two microservice nodes [0022] Embodiments of the present invention include a computer-implemented method, a computer program product, and a computer system, that include a processor(s) executing program code to isolate a fault in an information service that includes multiple microservices. To isolate the fault, the program code calculates a dependency data structure. The dependency data structure describes interdependencies of individual microservices comprising the information service (or application) with respect to each other. The program code detects a microservice that is a source for the fault among the multiple microservices, based on analyzing log data generated by the information service. A microservice is a source of a fault when it initiates a call in a transaction that results in the fault. However, because the microservices are interdependent, and more than one microservice may interact in a given transaction, the issue that caused the fault may not be part of the code of the microservice that is the source, it may be a bug or issue in the code of a microservice that is called, directly or indirectly, by the source microservice. Thus, having identified the source microservice for the fault, the program code determines, from the dependency data structure, any additional microservice(s) that depend from the source microservice. The program code then replaces the source microservice using a different revision (i.e., version) of the same microservice. [0023] In an aspect of some embodiments of the present invention, if the program code detects the fault, again, after replacing the version of the source microservice, the program code progressively replaces the additional microservice(s) until the program code no longer detects a faulty microservice);
a second resource node comprising only one microservice node of the set of microservice nodes [0028] As will be discussed in reference to FIG. 1, in some embodiments of the present invention, program code executing on at least one processor isolates a fault in an information service (e.g., software application) that includes multiple microservices, by identifying a representational state transfer (REST) application program interface (API) that caused this issue. In microservice architectures, various microservices communicate with each other using REST APIs because REST APIs provide interoperability between desperate computer systems and resources. The program code in embodiments of the present invention can isolate an issue in a specific microservice and determine which other microservice(s) is affected by the issue in the specific microservice, by identifying the REST API that enables communication between the specific microservice (i.e., the source microservice) and the other microservice(s) (i.e., the destination microservice(s)). In some embodiments of the present invention, the microservices utilize different communication technologies to communicate across microservices, including HTTP and/or HTTPS. REST APIs are provided as a non-limiting example herein based on enabling cross-platform and cross-system communications);
instantiating each resource of the resource graph to instantiate the service [0028] As will be discussed in reference to FIG. 1, in some embodiments of the present invention, program code executing on at least one processor isolates a fault in an information service (e.g., software application) that includes multiple microservices, by identifying a representational state transfer (REST) application program interface (API) that caused this issue. In microservice architectures, various microservices communicate with each other using REST APIs because REST APIs provide interoperability between desperate computer systems and resources. The program code in embodiments of the present invention can isolate an issue in a specific microservice and determine which other microservice(s) is affected by the issue in the specific microservice, by identifying the REST API that enables communication between the specific microservice (i.e., the source microservice) and the other microservice(s) (i.e., the destination microservice(s)). In some embodiments of the present invention, the microservices utilize different communication technologies to communicate across microservices, including HTTP and/or HTTPS. REST APIs are provided as a non-limiting example herein based on enabling cross-platform and cross-system communications). Bagarolo et al teaches microservice architecture, graph and node but doesn’t teach explicitly defining a set of resource edges, each respective resource edge referencing at least two resource nodes and comprising instructions for communicably intercoupling the at least two resource nodes referenced by the respective edge node however Rajagopalan et al teaches (column 5, line 34, one or more embodiments of the subject disclosure is directed to computer processing systems, computer-implemented methods, apparatus and/or computer program products that facilitate efficiently, effectively, and automatically (e.g., without direct human involvement) generating test inputs for testing of microservices of a microservices-based application. In order to facilitate performing testing in an environment where microservices of a microservices-based application are frequently being modified and redeployed in a live environment for employment of the microservices-based application by end users, one or more embodiments described herein include techniques involving analysis of an API call graph of microservices of a microservices-based application. The API call graph can have nodes that respectively represent APIs and edges that respectively represent calling relations between APIs. In one or more embodiments, a user interface of a microservices-based application is traversed (e.g., crawled) using automated crawling techniques. The automated crawling can perform actions on the user interface and generate a log of user interface events, some of which invoke APIs associated with microservices and generate respective server-side request logs associated with invocation of APIs. Entries in the log of user interface events and server-side request logs can have time synchronized timestamps. The entries from the log of user interface events and server-side request logs can be merged into an aggregated log where the entries are listed in time synchronized order. The aggregated log can be analyzed to identify user interface event entries that trigger invocations of API call sets (e.g., a single API call and/or a sequence of API calls). The edges of the API call graph can be annotated with coverage indications indicating whether the call relations between APIs associated with the edges were exercised by the invocations of the API call sets. The information associated with the user interface event entries that trigger invocations of the API call sets can be recorded as test inputs. It is to be appreciated that the respective test inputs can be recorded along with an indication of the edges of the API call graph that are covered by the test input. The annotated API call graph can be analyzed to determine whether the coverage indications meet one or more coverage criterion. If the one or more coverage criterion is not met, then selected user interface event entries associated with calling APIs associated with edges indicating no coverage can be used with mutated parameters for automated re-crawling to re-determine coverage indications. This can be iteratively performed until the coverage criteria is met. If the one or more coverage criterion is met, then the recorded test inputs and coverage information associated with the coverage indications can be output for storage, reporting, automated testing of the microservices of the microservices-based application, and/or any other suitable purpose. The automatic testing of the microservices of the microservices-based application can be performed using the test inputs) and further teaches  a set of microservice edges, each respective microservice edge referencing at least two respective microservice nodes of the set of microservice nodes and comprising instructions for communicably intercoupling each of the at least two microservice nodes referenced by the respective microservice edge (column 10, line 22, event sequence component 204 can automatically determine that a user interface event entry immediately preceding an API call invocation entry in the aggregated log indicates a user interface event associated with the user interface event entry triggered an API call invocation associated with the API call invocation entry. Furthermore, event sequence component 204 can determine that a first API call invocation entry immediately preceding a second API call invocation entry in the aggregated log indicates a first API call invocation associated with the first API call invocation entry triggered a second API call invocation associated with the second API call invocation entry, forming all or a portion of an API call invocation sequence. A single API call invocation and an API call invocation sequence are each an API call set of an API call graph of a microservices-based application. An API call graph can have nodes that respectively represent APIs and edges that respectively represent calling relations between the APIs associated with microservices of a microservices-based application. Event sequence component 204 can employ any known pre-defined relationships between different types of entries in aggregated logs in making determinations regarding which user interface event associated entries triggered API call invocations associated with other entries. Event sequence component 204 can employ artificial intelligence to analyze previous and/or current logs to learn relationships between different types of entries in aggregated logs in making determinations regarding which user interface event associated entries triggered API call invocations associated with other entries). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate microservice with nodes and edges. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into microservice architecture enables the rapid, frequent and reliable delivery of large, complex applications and also enables an organization to evolve its technology stack.

Regarding claim 16
Bagarolo et al teaches
instantiating each resource of the resource graph comprises provisioning at least one microservice node of the application graph [0025] As aforementioned, the program code generates and utilizes the dependency data structure to determine which additional microservice(s) depend from a potentially faulty microservice. In an aspect of some embodiments of the present invention, the program code calculates this dependency data structure by determining, for a certain microservice, a set of microservices that call that certain microservice. The program may also utilize log data in order to calculate this dependency data structure. The resultant dependency data structure may include a directed graph.

Regarding claim 17
Rajagopalan et al teaches
instantiating each resource of the resource graph comprises instantiating at least one resource edge by communicably intercoupling the respective at least two resource nodes referenced by the at least one resource edge (column 12, line 30, FIG. 4 illustrates a block diagram of an example, non-limiting API call graph 402 associated with a microservices-based application in accordance with one or more embodiments described herein. API call graph 402 has nodes representing APIs: URL1 404a, URL2 404b, URL3, 404c, URL4 404d, and URL 404e. API call graph 402 has edges representing calling relationships associated with APIs: 406a, 406b, 406c, 406d, 406e, 406f, and 406g. Edge 406a represents a calling relationship from an external entity (e.g., user interface, application, command line, or any other suitable entity that can call an API) to API URL1 404a. Since API URL1 404a is called from an external entity, it is an externally visible API in the API call graph. Edge 406c represents a calling relationship from an external entity to API URL1 404c, and thus API URL1 404c is also an externally visible API. Edge 406b represents a calling relationship from API URL1 404a to API URL2 404b. Edge 406c represents a calling relationship from API URL1 404a to API URL5 404e. Edge 406e represents a calling relationship from API URL3 404c to API URL4 404d. Edge 406f represents a calling relationship from API URL3 404c to API URL5 404e. Edge 406g represents a calling relationship from API URL4 404d to API URL5 404e.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resource graph. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into microservice architecture which allows to transform code into a graph in because the code actually is a graph which enables the complex applications to be delivered much faster.

Regarding claim 18
Rejection of claim 15 is incorpoted and further claim recite similar limitations as claims 15 and 16 therefore, rejected under same rationale.

Regarding clam 19
Bagarolo et al teaches
 monitoring the operation state over time [0030] a microservice architecture enables support of an application across a range of platforms and devices and therefore may utilize REST APIs to provide connectivity of microservices comprising the application across the varied platforms and devices. REST or RESTful web services provide interoperability between computer systems on the Internet. REST-compliant web services enable a requestor to access and manipulate representations of web resources (e.g., applications) using a uniform and predefined set of stateless operations. A REST API uses generally HTTP requests to GET, PUT, POST and DELETE data and relies on a stateless, client-server, cacheable communications protocol. REST is an architecture style for designing networked applications and is therefore particularly prevalent in and relevant to, multi-server (multi-resource) computing environments. Specifically, because APIs provide interoperability between computer systems and allow for standardized connectivity, they are frequently utilized as endpoints on servers that enable other resources to access applications associated with the APIs that are deployed on the servers. For example, various REST APIs may be available from each of the individual servers in a multi-server environment, such as a cloud computing environment, providing endpoints to applications, including microservices, executing on the various servers

Regarding claim 20
Bagarolo et al teaches
 	defining an operation status of the service based, at least in part, on the operation state of the at least one instantiated resource node [0030] a microservice architecture enables support of an application across a range of platforms and devices and therefore may utilize REST APIs to provide connectivity of microservices comprising the application across the varied platforms and devices. REST or RESTful web services provide interoperability between computer systems on the Internet. REST-compliant web services enable a requestor to access and manipulate representations of web resources (e.g., applications) using a uniform and predefined set of stateless operations. A REST API uses generally HTTP requests to GET, PUT, POST and DELETE data and relies on a stateless, client-server, cacheable communications protocol. REST is an architecture style for designing networked applications and is therefore particularly prevalent in and relevant to, multi-server (multi-resource) computing environments. Specifically, because APIs provide interoperability between computer systems and allow for standardized connectivity, they are frequently utilized as endpoints on servers that enable other resources to access applications associated with the APIs that are deployed on the servers. For example, various REST APIs may be available from each of the individual servers in a multi-server environment, such as a cloud computing environment, providing endpoints to applications, including microservices, executing on the various servers

Regarding claim 21
Rejection of claim 15 is incorpoted and further claim recite similar limitations as claims 15 and 20, therefore, rejected under same rationale.

Regarding claim 22
Rejection of claim 15 is incorpoted and further claim recite similar limitations as claims 15 and 19, therefore, rejected under same rationale.

Regarding claim 23
Rejection of claim 15 is incorpoted and further claim recite similar limitations as claims 15 and 20, therefore, rejected under same rationale.

Regarding claim 25
Rejection of claims 15 and 24 are incorpoted and further claim recite similar limitations as claims 15 and 20, therefore, rejected under same rationale.
Regarding claim 26
Rejection of claims 15 and 24 incorpoted and further claim recite similar limitations as claims 15 and 20, therefore, rejected under same rationale.

Regarding claim 27
Rejection of claims 15 and 24 are incorpoted and further claim recite similar limitations as claims 15 and 20, therefore, rejected under same rationale.

Regarding claim 28
Rejection of claims 15 and 24 are incorpoted and further claim recite similar limitations as claims 15 and 20, therefore, rejected under same rationale.

Regarding claim 29
Rejection of claims 15 and 24 incorpoted and further claim recite similar limitations as claims 15 and 21, therefore, rejected under same rationale.

Regarding claim 30
Rajagopalan et al teaches 
the application graph has a greater number of nodes and edges than the resource graph (column 15, line 30, If coverage component 206 determines that user interface crawling component 202 should perform additional actions on the user interface with mutated event sequences, coverage component can provide information to user interface crawling component 202 related to one or more event sequences associated with externally visible APIs in the API call graph that are connected to the edge directly or indirectly through at least one other edge and/or at least one other API. Continuing with the example in FIG. 5, coverage component 206 can determine one or more coverage metrics associated with annotated API call graph 502 meeting one or more coverage criterion that indicate user interface crawling component 202 should perform additional actions on the user interface with mutated event sequences. Coverage component 206 can identify edge 406c as being annotated as “definitely not covered” and determine that externally visible APIs URL1 406a and URL3 406d are directly connected to edge 406c. Coverage component 206 can determine information associated with edges 406a and 406d recorded by test input recording component 208. For example, information associated with edge 406a can include user interface event sequence that comprises user interface event entry “c_ts1: <enter, title, . . . >”, user interface event entry “c_ts2: <enter, category, . . . >”, and user interface event entry “c_ts3: <click, search>” that triggered API call to API URL1 406a. Coverage component 206 can provide this user interface event sequence to user interface crawling component 202 for mutation. In another example, information associated with edge 406d can include user interface event sequence comprising user interface event entry “c_ts4: <enter, . . . ”, user interface event entry “c_ts5: <select, . . . >”, and user interface event entry “c_ts6:<click, . . . >” triggered the API call to API URL3 406c. Coverage component 206 can provide this user interface event sequence to user interface crawling component 202 for mutation. It is to be appreciated that coverage component 206 can provide one or both sequences to user interface crawling component 202 for mutation).

Regarding claim 32
Bagarolo et al teaches
selecting the original graph comprises defining the original graph from a definition file retrieved from a datastore [0033] In the continuous delivery architecture 200, a deployment engine 205 includes program code that readies each microservice of an application for deployment by downloading the source code, from a source repository 215, generating a build of the microservice from the source code, and validating the build (i.e., version). The deployment engine 205 deploys a particular version of each microservice in a shared computing environment. In FIG. 2, a cloud computing system 220 is the shared computing environment into which the deployment engine 205 deploys each microservice. Just as pictured in FIG. 1, in FIG. 2, a first microservice 110, a second microservice 120, a third microservice 130, a fourth microservice 140, and a fifth microservice 150, comprise the deployed application 225. When the deployment engine 205 deploys a microservice, it provides the deployment driver 210 with data identifying a version for each deployed microservice. The program code comprising the deployment engine 205 obtains the version data and stores this data in a database 230, as configuration data. Upon deployment, a microservice 110 120 130 140 150 and therefore, the deployed application 225, is accessible to clients utilizing services offered by the cloud computing system 220. The deployment engine 205 may store configuration data for each microservice version deployed in the database 230 before, after, and/or during deployment of the microservice version.

Regarding claim 33
Bagarolo et al teaches
 provisioning each microservice referenced by the condensed graph comprises instantiating dependent microservices prior to parent microservices [[0081] Referring now to FIG. 8, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 7) is shown. It should be understood in advance that the components, layers, and functions shown in FIG. 8 are intended to be illustrative only and embodiments of the invention are not limited thereto. As depicted, the following layers and corresponding functions are provided.

Regarding claim 34
Rejection of claims 15 and 31 incorpoted and further claim recite similar limitations as claims 15 and 20, therefore, rejected under same rationale.

Relevant Prior Art
US 10713664 B1 Alagappan et al teaches Automated Evaluation And Reporting Of Microservice Regulatory Compliance
US 9842045 B2 Heorhiadi et al teaches Failure Recovery Testing Framework For Microservice-based Applications
US 10860622 B1 Florissi teaches Scalable Recursive Computation For Pattern Identification Across Distributed Data Processing Nodes



US 10949178 B1 Russell teaches Method And System For Decomposing A Global Application Programming Interface (API) Graph Into An Application-specific API Subgraph

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191